Citation Nr: 0322182	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability consisting of a seizure disorder 
due to April 6-17, 1998 VA treatment.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1969 to October 
1971.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from 1998 and 1999 rating decisions 
by the Montgomery, Alabama, Regional Office (RO), which 
respectively denied service connection for a right knee 
disability and benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of a seizure disorder due to 
April 6-17, 1998 VA treatment.  A July 2000 Travel Board 
hearing was held before the undersigned Board Member.

In a January 2001 decision, the Board, in part, denied said 
§ 1151 benefits issue and remanded the right knee service 
connection issue for additional evidentiary development.  
Appellant subsequently appealed that January 20001 Board 
decision, insofar as it denied said § 1151 benefits issue, to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a subsequent Order, the Court granted a Joint 
Motion for Remand, vacated said Board decision, to the extent 
it had denied said § 1151 benefits issue, and remanded the 
case for readjudication.  

The Board subsequently undertook additional development on 
said appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  Subsequently, certain service medical 
records and VA and private clinical records were obtained and 
associated with the claims folder, and a VA examination was 
conducted with medical opinion rendered on said appellate 
issues.  However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  

Due to procedural due process concerns, in part as a result 
of the Federal Circuit's partial invalidation of the Board's 
development regulations, the Board will address the appellate 
issues in the REMAND section below.  


REMAND

Pursuant to the Board's additional development of the 
evidentiary record under the development regulations then in 
effect, additional, relevant service medical records and VA 
and private clinical records were received by the Board, 
without waiver of initial originating agency jurisdiction.  A 
Supplemental Statement of the Case has not been prepared with 
respect to any of the additional evidence received.  Due to 
procedural due process concerns, the appellate issues require 
appropriate procedural development by the RO, including 
readjudication by the RO that considers said additional 
evidence received by the Board and the issuance of an 
appropriate Supplemental Statement of the Case.

Additionally, in April 2003, the Board sent appellant and his 
representative a letter advising them that they could send 
the Board additional evidence concerning the appeal "as soon 
as possible, preferably within 30 days of the date of this 
letter."  In response to that letter, in May 2003 appellant 
submitted to the Board a written statement with certain VA 
and private clinical records.  However, it does not appear 
that other medical records and employment records 
specifically requested in the Board's April 2003 letter have 
subsequently been received from him.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, the Federal 
Circuit held, in part, that 38 C.F.R. § 19.9(a)(2)(ii), which 
stated that an appellant shall have not less than 30 days to 
respond to the Board's notice required by 38 U.S.C.A. 
§ 5103(a), was misleading, because there was a statutory one-
year period to submit evidence to substantiate a claim.  
Since the case is being remanded to the RO for other reasons, 
appellant will have another opportunity to submit any 
additional evidence that he may have.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Since it does not appear that the RO 
has expressly satisfied the Veterans Claims Assistance Act of 
2000 requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which would 
be provided by VA, a remand of the case appears necessary for 
procedural due process concerns.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although pursuant to the Board development, appellant was to 
have been afforded appropriate VA examinations, such as 
neurologic and orthopedic examinations, with medical opinion 
rendered on said appellate issues, and a June 2003 VA 
examination was conducted with medical opinion rendered, that 
examination report did not indicate whether a physician 
actually conducted said examination or rendered said opinion; 
rather, only the name of a woman examiner was listed on the 
unsigned examination report without her credentials 
indicated.  Furthermore, in a written statement dated and 
received later that month, appellant alleged that said 
examination and medical opinion were inadequate because they 
were done by a nurse practitioner.  It is the Board's opinion 
that this question involving the qualifications of the 
examiner who conducted that June 2003 VA examination requires 
clarification and, if said examination was in fact conducted 
by a non-physician, then additional appropriate VA 
examinations should be conducted by physicians with medical 
opinions rendered on the appellate issues.  

Additionally, pursuant to the Board development, the National 
Personnel Records Center (NPRC), or any other appropriate 
agency, was to have been contacted and requested to furnish 
any additional service medical records/clinical records, 
including, but not limited to, those pertaining to a right 
knee injury reportedly sustained approximately in May 1970 
and treated in July 1970, and to indicate whether it had 
searched all applicable secondary sources for documentation 
of these aforementioned additional service medical records.  
However, although the evidentiary record currently includes a 
computerized record request of an unspecified source 
(apparently NPRC) for such records, that computerized record 
request did not specifically mention records pertaining to a 
right knee injury sustained approximately in May 1970 and 
treated in July 1970.  Although service entrance and 
separation examinations reports were obtained pursuant to the 
Board development, it is unclear whether additional service 
medical records may be available, particularly those 
pertaining to a right knee injury.  Furthermore, said 
response did not indicate whether all applicable secondary 
sources had been searched for such service medical records.

Also, pursuant to the Board development, all available 
records pertaining to appellant's April 6-17, 1998 Tuskegee, 
Alabama, VA Medical Center hospitalization in question were 
to have been sought in connection with the § 1151 benefits 
claim at issue.  However, the evidentiary record currently 
does not include any documentation indicating that such 
records were in fact sought pursuant to the Board 
development.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the service 
department, NPRC, or any other appropriate 
agency, and request any additional service 
medical records/clinical records, including, 
but not limited to, those pertaining to a 
right knee injury reportedly sustained 
approximately in May 1970 and treated in July 
1970.  NPRC, or any other appropriate agency, 
should be requested to indicate whether it has 
searched all applicable secondary sources for 
documentation of these aforementioned 
additional service medical records.  If NPRC 
has not searched alternative sources, the 
reason should be stated for the record.  If no 
such service records can be found, or if they 
have been destroyed, specific confirmation of 
that fact should be so stated for the record.

2.  The RO should request appellant 
to provide any additional, medical 
records (not previously submitted) 
that he may have in his possession 
pertaining to any relevant treatment 
for a seizure disorder and a right 
knee disability (particularly any 
treatment received prior and/or 
subsequent to his October 1969-
October 1971 military service), as 
well as the complete names and 
addresses of any physicians or 
medical facilities which provided 
such treatment.  All available, 
actual clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment) of any such 
treatment should be obtained from 
the specified health care providers.  

Records that should be sought 
include, but are not limited to, (a) 
any pre-service, childhood head 
injury treatment, particularly after 
a football injury with loss of 
consciousness at age 12; (b) any 
motor vehicular accident treatment, 
particularly on or about 1995; (c) 
all available records pertaining to 
any right knee surgery performed in 
January 1998; and (d) all available 
records pertaining to appellant's 
April 6-17, 1998 Tuskegee, Alabama, 
VA Medical Center hospitalization 
(including all available, actual 
clinical records or legible copies 
thereof of hospital discharge 
summaries, progress notes/nurses' 
notes, doctors' orders, diagnostic 
studies reports, prescription drugs 
lists, and/or any medical incident 
or investigative reports regarding a 
seizure disorder).  Appellant should 
be requested to provide relevant 
information as to any pre-service 
childhood head injury and post-
service motor vehicular accident, in 
order to assist VA in obtaining any 
associated treatment records.  

Any such relevant medical records 
should be sought, once identified, 
from any private medical source and 
any appropriate VA Medical Center, 
identified by appellant (including, 
but not limited to, the Tuskegee, 
Alabama, VA Medical Center).  If 
feasible, the custodian of such VA 
medical records should certify in 
writing that all such records 
pertaining to appellant's April 6-
17, 1998 hospitalization in question 
have been provided to the extent of 
their availability.  

To the extent the appellant's 
assistance is needed in determining 
any details for an informed request, 
his assistance should be requested 
as indicated.  The appellant should 
be provided release forms and 
requested to sign and return them 
for each non-VA health care provider 
identified.  In the event that 
records are unavailable, this should 
be noted in writing in the claims 
folder.  

3.  The RO should request appellant 
to provide any relevant employment 
records pertaining to a motor 
vehicular accident, seizure 
disorder, and/or a right knee 
disability (such as employment 
medical records, accident reports, 
workers compensation claims, etc.) 
that he may have in his possession, 
as well as the complete name and 
address of his former and present 
employers who may have such medical 
records (including, but not limited 
to, the Montgomery, Alabama, Fire 
Department and "Pony Express").  
After obtaining appellant's consent 
for the release of records, if there 
are any, such employers should be 
contacted and requested to provide a 
copy of all available, relevant 
employment records pertaining to a 
motor vehicular accident, seizure 
disorder, and/or a right knee 
disability.  

4.  With respect to the issue of 
entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional 
disability consisting of a seizure 
disorder alleged as due to April 6-
17, 1998 VA treatment, the RO should 
determine whether the June 2003 VA 
examination and medical opinion were 
provided by a physician (versus a 
nurse practitioner as alleged).  

A.  If said June 2003 VA examination 
and medical opinion were provided by 
a physician, specific confirmation 
of that fact should be so stated for 
the record.  In the event any 
additional examination and medical 
opinion are deemed necessary on said 
§ 1151 benefits appellate issue, 
these should be accomplished.  

B.  However, if said June 2003 VA 
examination and medical opinion were 
not provided by a physician, 
specific confirmation of that fact 
should be so stated for the record 
and the RO should arrange an 
appropriate VA examination (such as 
a neurologic examination conducted 
by a physician) with medical opinion 
rendered to determine (1) whether 
any seizure disorder is currently 
manifested; (2) if currently 
manifested, did the April 6-17, 1998 
VA treatment in question cause any 
permanent seizure disorder or 
permanently worsen any preexisting 
seizure disorder that may have been 
present (versus the continuance or 
"natural progression" of any 
preexisting seizure disorder); (3) 
is it at least as likely as not that 
during the April 6-17, 1998 VA 
hospitalization in question, VA 
medical personnel improperly 
prescribed or administered 
medications or otherwise improperly 
treated appellant, and but for such 
VA actions or inactions, a permanent 
seizure disorder or permanent 
worsening of any preexisting seizure 
disorder would not have occurred; 
and (4) is it at least as likely as 
not that any currently manifested 
seizure disorder was caused by 
either (a) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of the VA in 
furnishing medical treatment; or (b) 
an event not reasonably foreseeable 
(such as an accident)?  

Additionally, the examiner should 
comment on the clinical 
significance, if any, of Clonazepam 
(Klonopin), Clorazepate (Tranxene), 
and Carbamazepine (Tegretol) listed 
as among the prescribed medications 
during said April 6-17, 1998 VA 
hospitalization in question (i.e., 
did any of these medications, 
singularly or in combination, cause 
any permanent seizure disorder or 
permanently worsen any preexisting 
seizure disorder that may have been 
present; and if so, was it the 
result of either (i) carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of the 
VA, or (ii) an event not reasonably 
foreseeable (such as an accident))?  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner.  The examiner 
should adequately summarize the 
relevant history and clinical 
findings, and provide adequate 
reasons for the medical conclusions 
rendered.  

5.  With respect to the issue of 
entitlement to service connection 
for a right knee disability, the RO 
should determine whether the June 
2003 VA examination and medical 
opinion were provided by a 
physician.  

A.  If said June 2003 VA examination 
and medical opinion were provided by 
a physician and in the event any 
additional examination and medical 
opinion are deemed necessary on said 
right knee disability service 
connection appellate issue, these 
should be accomplished.  

B.  However, if said June 2003 VA 
examination and medical opinion were 
not provided by a physician, the RO 
should arrange an appropriate VA 
examination (such as an orthopedic 
examination).  All indicated tests 
and studies should be performed.  
The examiner should render an 
opinion, with degree of probability 
expressed, as to whether a chronic 
right knee disability is presently 
manifested, and if so, what is its 
approximate date of onset (i.e., is 
any chronic right knee disability 
causally or etiologically related to 
service versus other causes)?  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner.  The examiner 
should adequately summarize the 
relevant history and clinical 
findings, and provide adequate 
reasons for the medical conclusions 
rendered.  

6.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
appellate issues, including which 
evidence is to be provided by the 
appellant, and which by VA.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.  

7.  The RO should review any 
additional evidence submitted since 
the last Statement of the Case and 
Supplemental Statement of the Case 
were issued and readjudicate the 
issues of service connection for a 
right knee disability and benefits 
pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of 
a seizure disorder due to April 6-
17, 1998 VA treatment.  When the 
aforementioned development has been 
accomplished, to the extent the 
benefits sought are not granted, a 
supplemental statement of the case 
should be provided, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




